Citation Nr: 0813411	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical back syndrome.

2.  Entitlement to service connection for a pulmonary 
disorder, to include residuals of sarcoidosis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for arthritis of the 
left ankle.

6.  Entitlement to service connection for hypopigmented 
macules.

7.  Entitlement to service connection for post-traumatic 
syndrome/headaches.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 through July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for 
bronchitis/asthma was remanded by the Board in March 2004, 
but has since been granted in the September 2007 rating 
decision.  It is no longer an issue under appeal.

The remaining issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran's claims cannot yet be finally adjudicated. 
Neither the Board's March 2004 remand orders, nor VA's duty 
to assist have been sufficiently complied with.  

The Board's remand noted that the claims folder contains a VA 
Form 10-7131 suggesting that the veteran sought treatment at 
a Miami, Florida, VA Hospital in January 1976.  Consequently, 
the Board ordered the RO, in remand paragraph number 1, to 
"associate with the claims folder complete VA clinic records 
from the Miami, Florida VAMC and VAH since 1970."  A 
November 2004 request in the file clearly states that this 
"is a BVA Remand Order, please send copies of VA clinical 
records since 1970 to the presentf   records can not be 
found, please state in writing."  The only VA records added 
to the claims folder following the March 2004 remand include 
records dating between 2002 and 2005.  There is no indication 
in the file that records were requested dating back to 1970, 
other than the SSOIC of August 2007 which is contradicted by 
the evidence of record and by the statement regarding 
evidence obtained in the rating decision of September 2007.  
In this regard, the March 2004 Board remand was clearly not 
complied with.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also ordered a VA examination with regard to the 
veteran's claim for service connection for the residuals of 
sarcoidosis.  In particular, remand paragraph number 2 
required that the veteran "be afforded examination by an 
infectious disease specialist in order to determine whether 
he manifests any residual disability from his in-service 
treatment for sarcoidosis...The examiner should be requested to 
perform any and all tests necessary and the results should be 
included in the examination report.  The examiner should 
offer opinion on the following questions: (1) whether the 
veteran manifests any chronic residuals of in-service 
treatment for sarcoidosis and, if so, (2) identify all such 
residuals."  The only post-remand discussion of sarcoidosis 
is a minimal discussion in January 2005, which is 
insufficient for rating purposes and does not comply with the 
remand order.  The "pulmonary consult response" note 
indicates that the veteran was interviewed and examined on 
that day and that the previous medial records were reviewed.  
The physician mentioned a December 2004 pulmonary function 
test, a copy of which is not in the claims folder, and 
without discussion stated that "[t]here is no clinical or 
radiological evidence of active sarcoidosis or chronic 
clinical conditions related to the treatment of this 
condition."  Again, there was apparently diagnostic testing 
conducted in December 2004, but the reports are not of 
record, and there was no discussion by the physician of 
relevant outpatient treatment records such as the November 
2003 sleep center consultation reports that repeatedly note 
the veteran's history of sarcoidosis in association for 
symptoms of obstructive sleep apnea.  The January 2005 report 
is not compliant with the Board's remand order and does not 
provide information sufficient for a determination at this 
time.  As such, appropriate corrective action should be 
undertaken. See Stegall.

The March 2004 remand also required a VA orthopedic 
examination to determine the current severity of the 
veteran's service-connected back disability.  The August 2007 
Supplemental Statement of the Case continues the veteran's 
back rating at 10 percent, citing a December 2004 VA 
examination report.  The Board has reviewed the record and 
there is no December 2004 VA orthopedic examination report in 
the claims folder.  This report must be available for the 
Board's review to enable an appropriate decision regarding 
this claim.  This report is a record of a VA medical facility 
and, therefore, in the control of a federal department and 
under the VA's duty to assist found in 38 C.F.R. 
§ 3.159(c)(2).  As such, the matter must be remanded so that 
the record is complete prior to the Board's final decision.

Finally, since the remand, the veteran has notified VA that 
he was treated by private physicians with the "American 
Medical Health Plan" between September 1975 and September 
1986.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
the veteran in obtaining these private medical records, which 
are potentially relevant to his service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran in obtaining all 
relevant private treatment records under 
38 C.F.R. § 3.159(c)(1).  In particular, 
obtain a signed authorization to obtain 
records from the veteran with regard to 
any private treatment facilities, 
including but not limited to the American 
Medical Health Plan records dating back to 
1975. The veteran must provide sufficient 
information, such as the name and address 
of the treatment provider, so that VA can 
assist.  All records obtained should be 
associated with the claims folder.

2.  Ensure that VA has met it's duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) and met the requirements of 
the March 2004 Board remand, by obtaining 
all relevant VA treatment records and 
examination reports, including, but not 
limited to, complete VA clinical records 
from the Miami, Florida, VAMC and VAH 
since 1970, the December 2004 VA spine 
examination report, and reports of 
relevant pulmonary testing from December 
2004.  All records obtained should be 
associated with the claims folder.

3.  Afford the veteran an appropriate and 
complete VA examination to determine 
whether he manifests any residual 
disability from his in-service sarcoidosis 
treatment.  The claims folder and a copy 
of this remand should be provided to the 
examiner prior to the examination.  The 
veteran should be afforded any tests 
necessary and the results should be 
included in the examination report.  The 
examiner should identify and discuss any 
chronic residuals of in-service treatment 
for sarcoidosis, including a discussion of 
whether there is any residual sleep 
disorder associated with sarcoidosis, as 
alluded to in May 2003 VA treatment 
records.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



